Citation Nr: 0613851	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease (CAD), secondary to the veteran's service connected 
peptic ulcer.

3.  Entitlement to service connection for Ménière's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
December 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 2002 and June 2003 rating decisions.

In the brief from the veteran's representative, dated March 
2006, it was indicated that an X-ray from June 1953 indicated 
that the veteran had a wedging deformity of D10-9.  
Apparently, service connection for this is now sought, and 
therefore, this matter is referred to the RO for appropriate 
action.

The veteran also indicated in March 2003 that he wished to 
file a claim of clear and unmistakable error in the denial of 
a convalescent grant in 1970 following ulcer surgery.  A 
deferred rating slip is in the file, but the issue has yet to 
be adjudicated.  As such, this issue is referred to the RO 
for appropriate action.

The veteran asserted in September 2002 that he wanted to file 
a claim of entitlement to service connection for dental care.  
As this claim has not been processed, it is likewise referred 
to the RO for appropriate action.

The issue of entitlement to service connection for Ménière's 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD based on 
confirmed stressors.

2.  The preponderance of evidence is against a finding that 
the veteran's coronary artery disease was caused by treatment 
for his ulcer.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).  

2.  The criteria for service connection for coronary artery 
disease, secondary to treatment of the veteran's ulcer have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).  

PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id. at 
(f)(1).

The veteran was a member of the infantry stationed in Korea 
in 1953 and 1954, but he has not received decoration that is 
representative of a combat veteran.  He testified at his DRO 
hearing that he was stationed on the Island of Cheju-Do, 
Korea where his main duty was to guard prisoners of war and 
to transport them to mainland Korea for prisoner exchanges.  
The veteran reported that he often heard stories of the 
guards being killed by prisoners, and he noted that it was 
extremely stressful standing guard knowing that many of the 
prisoners would do him harm if given the opportunity.  The 
veteran also noted that he was occasionally assigned to 
patrol the surrounding mountains for escaped prisoners and 
enemy soldiers. 

To support his claim, the veteran submitted a set of letters 
he wrote to his girlfriend at the time while he was stationed 
in Korea.  The letters described hiking through the mountains 
in pursuit of enemy soldiers, as well as the veteran's role 
in capturing four enemy soldiers.  The letters also described 
a corporal being shot and killed by the enemy during a 
patrol, although it does not appear that the veteran 
witnessed the event.

A request to The U.S. Army and Joint Services Records 
Research Center (JSRRC) confirmed that the veteran's unit was 
charged with guarding prisoners of war.  The request also 
noted that there had been a prisoner uprising in 1952, 
although the uprising had been put down before the veteran's 
arrival in Korea.  Additional research materials submitted by 
the veteran provide an extensive account of the many prison 
uprisings in the Korean prisoner of war camps and the 
dangerous environment created in many of these camps. 

In November 2003, the veteran was assessed with 
PTSD/depression which the VA psychiatrist opined was most 
likely tied to his experiences in Korea.

The veteran has been diagnosed with PTSD by a medical doctor 
based on confirmed stressful events which occurred during his 
service in Korea.  As such, the veteran's claim is granted.

Coronary Artery Disease

The veteran has coronary artery disease which was initially 
diagnosed around 1986, and which forced him to undergo triple 
bypass surgery in 1992.  The veteran asserts that his 
coronary artery disease was caused by his consumption of high 
fat products such as milk and ice cream in an effort to treat 
his peptic ulcer which has been service connected.  However, 
the preponderance of evidence fails to show that the 
veteran's coronary artery disease is secondary to the 
treatment of his service-connected ulcer.

In support of his claim, the veteran has submitted several 
letters from his private doctor, Dr. Nocero, (dated in April 
1994, June 2001, April 2002, and September 2003) and from a 
doctor at a VA clinic (dated in July 2002 and October 2003).  

Dr. Nocero argued that the veteran's smoking in service and 
high fat diet "definitely increased [the veteran's] 
susceptibility to developing coronary artery disease."  
However, increasing a person's "susceptibility" does not 
make it as likely as not that that this caused the coronary 
artery disease.  

Dr. Nocero and the VA doctor have also suggested that stress 
and diet both contributed to the veteran's coronary artery 
disease.  For example, the VA doctor indicated in July 2002 
that when the veteran returned from Korea he was taking a lot 
of Maalox and he would eat a lot of foods which would help 
soothe his stomach which had a lot of fat in them, and this 
contributed to his heart disease and hyperlipidemia.  
Similarly, in September 2003, Dr. Nocero opined that stress 
and a high fat diet were as likely as not to have contributed 
to the veteran's coronary artery disease.  Dr. Nocero also 
hypothesized that military stress caused the onset of the 
veteran's coronary artery disease, opining that the stress 
that caused the veteran's ulcer also partially contributed 
along with the cigarette smoking and lipid abnormalities to 
the development of coronary artery disease.  However, these 
remarks do not take into account the life style choices the 
veteran made outside the context of his military service and 
ulcer treatment; and post service life events in general.  In 
May 2001, a VA examiner seemingly addressed this question, 
noting essentially that the veteran's 30 year smoking history 
and hyperlipidemia were the primary factors in the onset of 
CAD.  

The VA examiner's conclusion appears to be a far more 
reasonable one.  Certainly as a matter of some logic, one 
could argue consuming high fat content foods on any single 
occasion could contribute to hyperlipidemia.  Here, however, 
we have the first diagnosis of CAD made in a 53 year old, 
(the veteran was born in 1933 and diagnosed to have CAD in 
1986), and there is no record reflecting the veteran was 
specifically advised to eat high fat content food to ease his 
ulcer symptoms, or that symptoms that could be eased by 
consuming high fat content foods were constantly present.  In 
this context, and with no clinical support in the record or 
medically based rationale, it can not be reasonably 
maintained that it was the periodic consumption of high fat 
content food during the veteran's less than 2 years of 
service, or periodically to ease symptoms of his ulcer 
thereafter, (or stressful experiences in the early 1950's), 
that triggered his CAD.  Under these circumstances, the Board 
does not consider the evidence to satisfactorily link the 
veteran's CAD with his ulcer.  Therefore, service connection 
for CAD is denied.  



II. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by an 
October 2003 letter.  By this letter, by previous letters, by 
the statement of the case, and by the supplemental statement 
of the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, it was given prior to the last adjudication (in an 
April 2005 supplemental statement of the case).  In short, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  Additionally, in 
October 2005, the veteran indicated that he had no further 
evidence to submit.

In this appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities for which 
service connection was sought.  Even though the notice was 
inadequate on these two elements, there is no prejudice in 
issuing a final decision because the Board is granting one 
claim, and this error can be corrected when the RO puts this 
decision into effect, and the other issue is denied, such 
that any questions as to the appropriate disability rating or 
effective date to be assigned are moot.

VA treatment records, private treatment records, and Social 
Security Administration records have been obtained.  The 
veteran has also been provided with several VA examinations 
of his various disabilities (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Service connection for coronary artery disease, as secondary 
to a service-connected peptic ulcer, is denied

Service connection for PTSD is granted.


REMAND

The veteran asserted at his RO hearing that he had been 
complaining about severe dizziness for a number of years and 
was finally diagnosed with Ménière's disease.  However, the 
veteran also indicated that there was some medical 
disagreement as to whether Ménière's disease was the correct 
diagnosis of his symptoms such as dizziness.

Service medical records reflect that the veteran presented 
for treatment in August 1953 complaining of dizziness and 
headaches, and he presented for treatment again in October 
1953 complaining of fainting spells. 

In a July 2001 letter, the veteran's private doctor, Dr. 
Kovats, indicated that the veteran had chronic vertigo and 
Ménière's disease with several episodes and exacerbations per 
year.

At a VA examination in September 2001, the examiner failed to 
diagnose a condition associated with the veteran's dizziness, 
but he indicated that Ménière's disease was unlikely.  The 
examiner also indicated that he was unsure of the etiology of 
the veteran's dizziness.   

Treatment records as recently as September 2005 continue to 
note a diagnosis of vertigo.  Additional treatment records 
reflect symptomatology which VA doctors have indicated is 
compatible with Labyrinthine disease and Ménière's disease.

Given that a consensus has not been reached as to the 
appropriate diagnosis for the veteran's complaints of 
dizziness, combined with the inservice complaints, this claim 
is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination with an appropriate 
medical professional.  The examiner 
should be provided with the veteran's 
claims file in conjunction with the 
examination, and should provide an 
opinion as to whether the veteran has a 
current diagnosis related to his 
complaints of dizziness (such as vertigo, 
Labyrinthine disease, or Ménière's 
disease), and if so whether it, or the 
complaints themselves is at least as 
likely as not (a 50 percent probability 
or greater) related to his complaints of 
headaches, dizziness, and fainting while 
in service.  Any opinion rendered should 
be supported by a complete rationale.   

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to 
the Board.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


